December 15, 1958

Honorable Robert S. Calvert      Opinion No. W-535
Comptroller of Public Accounts
Capitol Station                  Re:   Whether an Assessor-
Austin, Texas                          Collector of taxes is
                                       authorized under Article
                                       7336f to contract wi.tha
                                       corporation to compile his
Dear Mr. Calvert:                      delinquent tax records.
          In your recent letter, after referring to Article
7336f, Vernon's Civil Statutes, youhave asked the following
questlon:
          “1 have before me the situation where the
     Assessor-Collector of taxes has contracted with
     a corporation to compile his delinquent tax
     record. Am I authorized to approve the con-
     tract?
          YLlhewhole question here is the rights of
     the Assessor-Collector to contract with a cor-
     poration for the purposes set forth in Senate
     Bill HO. 231."
          S. B. 231, Acts 1955, %th Leg., pe 650, ch. 226, and
codified as Article 7336f Vernon's Civil Statutes, provides
for the compilation of de!.-
                          mquent tax records by the Assessor-
Collector of taxes and concludes with the following provisions:
          "If for any reason the Assessor-Collector
     of taxes and his regular deputies are unable to
     perform the duties required by this Act, then
     such Assessor-Collector shall contract with a
     competent person or persons to compile, re-
     compile or supplement the delinquent tax record,
     as the case may be, . . ."
          Article 23, Vernon's Civil Statutes, provides as fol-
lows :
          YChe following meaning shall be given to
     each of the following words, unless a different
     meaning is apparent from the context:
Honorable Robert S. Calvert, page 2    (W-53 5)


            ‘1.. .
            "2.   'Person' includes a corporation.
            I,.. .u

          The annotations listed in 32 Words and Phrases 284
indicate the general American definition as interpreted by
the various Courts of the country to the effect that the word
"person" when used in statutes includes a corporation as well
as a natural person. In Q&h&v.r
286 S.W.2d 291 (Tex.Civ.App., 1956) the Court gave effe& to '
Article 23, and approved the generai proposition that the word
"personl'includes a corporation.
          There is no language in Article 7336f which expresses
a legislative intent that the Assessor-Collector should not
contract with corporations to perform these services. It is
the opinion of this office that the words "person or persons"
as used in this statute would authorize the Assessor-Collector
to contract with a person or a corporation.


         Under the provisions of Article 7336f the
    Assessor-Collector is authorized to contract
    with an individual or a corporation to compile
    delinquent tax records.
                                   Very truly yours,
                                   WILL WILSON




JIE:rm:wb
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Elmer McVey
Robert H. Walls
Gordon Cass
Houghton Brownlee
REVIEWED FOR TBE ATTORNEY GENERAL
BY:   W. V. Geppert